Title: From Thomas Jefferson to United States Senate, 11 November 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Nov. 11. 1808.
                  
                  I nominate William C.C. Claiborne, whose commission as Governor of the territory of Orleans will expire on the 17th. of January next to be Governor of the said territory for three years thence next ensuing.
                  John Thompson, now Register of the land office in the Western district of the territory of Orleans, to be one of the judges of the sd territory of Orleans.
                  John Gibson, whose commission as Secretary of the territory of Indiana will expire on the 22d. instant, to be Secretary of the same territory for four years thence next ensuing.
                  Thomas Rutter, whose commission as Marshal of the district of Maryland will expire on the 22d. instant, to be marshal of the same district for four years thence next ensuing.
                  Charles T. Porter, whose commission as marshal of the district of East Tenissee will expire on the 24th. of February next to be marshal of the same district for four years thence next ensuing
                  The Governor of the Missisipi territory having thought it expedient to dissolve the General assembly of that territory according to the authority vested in him by the Ordinance of July 13. 1787. and having declared it dissolved accordingly, some doubt was suggested whether that declaration effected the dissolution of the legislative council. on mature consideration & advice I approved of the proceeding of the Governor. The house of representatives of the territory since chosen have consequently nominated ten persons out of whom a legislative council should be appointed; I do accordingly nominate, & by and with the advice and consent of the Senate, shall appoint John Flood McGrew, Thomas Calvit, James Lea, Alexander Montgomery, and Daniel Burnet being five of the said ten persons, to serve as a legislative council for the said territory, to continue in office five years unless sooner removed according to law.
                  
                     Th: Jefferson 
                     
                     
                  
               